DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1, 6, 11, & 13, as well as the addition of claims 15 – 18. Claims 3, 5, 7 – 10, 12, & 14 have been cancelled. Claims 1 – 2, 4, 6, 11, 13, & 15 – 18 are currently pending and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "The automobile instrument panel surface material.”  There is insufficient antecedent basis for this limitation in the claim. It is assumed Applicant intended for claim 15 to be dependent on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 4, 6, 11, 13, & 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 2010/0105265 A1), in view of Otero Martinez (US 2016/0137814 A1), as evidenced by Handbook of UV Degradation & Stabilization, and further in view of Jung (US 2015/0017854 A1) and Fumio et al. (JP 2001-081310 A).
* fiber diameter (µm) was calculated using https://www.texdev.com/mono_calculator.htm
With regard to claim 1, Ueno et al. teach a leather-like sheet (paragraph [0123]) for use in automobile interiors (paragraph [0002]) (Applicant’s “automobile instrument panel”) composed of polyester ultrafine fibers (Applicant’s “microfibers”) forming a napped surface (paragraph [0193]). The polyester ultrafine fibers have a single fiber diameter of 0.001 dtex (about 0.3 µm) or more and 0.5 dtex or less (about 6.7 µm) (paragraph [0047])*. The ultrafine fiber nap is impregnated with polyurethane elastomer (paragraph [0014]).
Furthermore, Ueno et al. teach the polyurethane elastomer composition contains UV absorber, such as benzotriazole (paragraph [0063]). However, Ueno et al. do not explicitly teach the UV absorber has a vapor pressure at 20°C of 5.0 x 10 E-7 Pa or less.
Otero Martinez teaches a polyurethane composition for use in automobile interior applications (paragraph [0002]) comprising UV light stabilizers with low emissions (of odor) without adversely affecting the aging properties (paragraphs [0003] – [0004]). Such low emission UV light stabilizers include Tinuvin® 360 (BASF) (end of paragraph [0027]), which is a benzotriazole UV absorber with a vapor pressure at 20°C of 2.1 x E-07 to 6.0 E -15 Pa, as evidenced by Handbook of UV Degradation & Stabilization, pg. 75 (within Applicant’s claimed range of 5.0 x 10 E-06 Pa or less).
Therefore, based on the teachings of Otero Martinez, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a benzotriazole compound of low vapor pressure, such as Tinuvin® 360, for reduced low emission of odors without adversely affecting the aging properties in the polyurethane-based leather-like sheet for use in automobile interior taught by Ueno et al.
Ueno et al. teach the presence of silicone in the fabric/polyurethane composite is optional (paragraphs [0053], [0099], & [0101]), and therefore suggests embodiments in with the polyurethane containing the UV absorber does not contain the silicone oil. However, Ueno et al. do not teach the polyurethane composite is coated with a silicone oil in the amount of 0.01 to 4% by mass relative to a total mass of the microfiber and the polyurethane.
Jung teach a textile fabric sheet having stain resistance, comprising a fabric substrate (110), a polyurethane coating layer that penetrates into the fabric substrate (paragraph [0046]), a second acrylic layer (130), and a stain resistant coating layer (140) formed comprising polyurethane resin and silicone resin ([paragraph [0060] & [0086]). A silicone oil is any liquid polymerized siloxane. The silicone resin is applied as a coating (i.e. a liquid), and as such, is a “silicone oil.”  
Jung et al. teach the  silicone resin stain resistant coating may comprise a blend of 20 – 40 parts by weight polyurethane and 1 – 10 parts by weight silicon, based on 100 parts by weight of the stain-resistant coating (paragraph [0086]). This amount of stain-resistant coating yields excellent coating effect, fast drying speed, and good workability (paragraph [0029]). To calculate the % by mass of silicone oil in mass percentage relative to a total mass of the fabric and the polyurethane, the amount of silicone resin stain resistant coating (g/m2) is divided by the (PU in the stain resistant coating (g/m2) + PUR (g/m2) + fabric (g/m2). The polyester fabric is 129 g/m2, the PUS resin coating layer is present in the amount of 10 g/m2 – 30 g/m2 (paragraph [0048]), and the silicone resin stain resistant coating is applied in the amount of 10 – 30 g/m2. Based on the above information, Jung suggests 12.9 – 38.7 g/m2 silicone oil, 25.8 – 61.7 g/m2 PU in the stain resistant coating. Therefore, when the calculating the % by mass based on the total mass of the microfiber and the polyurethane (12.9/(61.7 + 30 + 129), the silicone oil content is in the range of 0.58% by mass or more.
Therefore, based on the teachings of Jung, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply a stain resistant coating, such as a coating consisting of silicone oil, to the surface of a leather-like fabric/PU composite taught by Ueno et al. for achieving excellent coating effect and good workability.
Ueno et al. fail to teach the content of UV absorber relative to the polyurethane.
Fumio et al. teach articles, such as synthetic leather composed of polyurethane composition benzotriazole ultraviolet absorber in the amount of 0.3 to 5 wt.% based on the total content of the polyurethane composition. UV absorber compound provides excellent light and NOx gas resistance to a polyurethane composition (paragraphs [0007] & [0013]).
Therefore, based on the teachings of Fumio, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate an ultraviolet absorber, such as benzotriazole, into the polyurethane composition to be impregnated into the fibrous base material taught by Kazuo because the UV absorber provides excellent light and NOx gas resistance to artificial leather.
The references above fail to teach the claimed light fastness or the glass haze properties of the surface material.
However, as discussed above, the artificial leather for internal automobile components taught by the references cited above encompasses an artificial leather article substantially identical to Applicant’s automobile instrument panel. Therefore, the surface of the artificial leather would have the same properties, such as a light fastness fading by gray scale evaluation of grade 3.5 and glass haze of 10% or less according to glass haze evaluation method of ISO 6452:2007 under conditions of a heating temperature of 100°C and a heating time of 20 hours.

With regard to claim 2, Ueno et al. teach the polyurethane is a polycarbonate polyurethane (paragraph [0022]).
With regard to claim 4, as discussed above, Otero Martinez teaches desirable UV absorbers for polyurethane include Tinuvin® 360, which has a vapor pressure at 20°C of 2.1 x 10 E-07 to 6.0 x 10 E-15 Pa, which overlaps with Applicant’s claimed range of a vapor pressure of 1.0 x 10 E-7 Pa or less at 20°C.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 6, 11, & 13, Ueno et al. teach the elastomer formed of polyurethane as a main component contains UV absorber (paragraph [0063]). Therefore, Ueno et al. suggests the method for forming the sheet includes adding UV absorber to the polyurethane elastomer.
Furthermore, Ueno et al. teach the fabric (Applicant’s “fibrous base”) comprising ultrafine fibers (“microfibers”) is impregnated with (polyurethane) elastomer (paragraph [0087], step (ii)).
In a final step, as discussed above for claim 1, Jung teach applying a silicone stain-resistant coating to the surface of a polyurethane impregnated fabric.
As discussed above for claims 1 & 4, Otero Martinez teaches desirable UV absorbers for polyurethane include Tinuvin® 360, which has a vapor pressure at 20°C of 2.1 x 10 E-07 to 6.0 x 10 E-15 Pa, which overlaps with Applicant’s claimed range of a vapor pressure of 1.0 x 10 E-7 Pa or less at 20°C. Additionally, Jung teaches the silicone oil coating is present in the amount of 6.2 – 21 % by mass and Fumio et al. teach the UV absorber is present in the amount of 0.3 to 5 wt.%.
With regard to claims 15 – 18, as discussed above for claim 1, Jung et al. teach a silicone oil content as low as 0.58 wt.%.
Jung discloses the use of 0.58 wt% by mass silicone oil, while the present claims require 0.01 to 0.1 % by mass silicone oil.
Applicant’s specification teaches the silicone oil suppresses volatilization of the UV absorber from inside the polyurethane when the instrument panel material gets sunlight in actual use. If the content of the silicone oil is more than 5% by mass, the surface of the instrument panel surface material has a strong oily feeling, the good surface touch of the microfiber is impaired, and the surface touch of the instrument panel surface material may be deteriorated (paragraph [0054]). 
One of ordinary skill in art would recognize what is considered a “good surface touch” between a surface material containing 0.1% by mass silicone oil and a surface material containing 0.58% by mass silicone oil is a subjective preference. 0.1% by mass silicone oil and 0.58% mass silicone oil is sufficiently close that one of ordinary skill in the art would expect the two surfaces to have the same discernable oily feeling upon touching.
It is apparent, however, that the instantly claimed amount of 0.01 to 0.1% by mass silicone oil and that taught by Jung (0.58% by mass) are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of 0.58% by mass disclosed by Jung and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 0.01 to 0.1% by mass silicone oil disclosed in the present claims is but an obvious variant of the amounts disclosed in Jung, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Response to Arguments
Applicant argues, “The Applicant has amended Claims 1, 6, 11 and 13 to recite that the amount of silicone oil is 0.01 to 4.0%. Support is inherent in the original range. Additional support may be found in para. [0054] of the Applicant’s substitute specification (clean copy).
“The Applicant has also added new Claims 15 – 18. They depend from Claims 1, 6, 11 and 13, respectively, and recite that the amount of silicone oil is 0.01 to 0.1%. ” (Remarks, Pg. 6).
Applicant argues, “The rejection relies on Jung as disclosing a silicone oil content of 6.3 – 21.6% by mass. In that regard, the Jung disclosure does not literally disclose that range is derived by a calculation in the rejection, not by a calculation made in the Jung disclosure. There is a reason for this. As noted in the rejection, Jung discloses a stain-resistant coating layer (140) comprising silicone resin. There is no over recognition of a silicone oil as recited in Applicant’s Claim 1. Instead, the rejection itself proceeds to define a silicone oil as any liquid polymerize siloxane which in the content of Jung is applied as a coating. Thus, Jung discloses a ‘silicone oil’ as a coating to impart stain resistance” (Remarks, Pg. 6).
Applicant argues, “Jung fails to even recognize the problems addressed by Applicant…It is apparent that those problems are completely different form the problem of imparting stain resistance from the Jung disclosure. As a consequence, those skilled in the art would have utterly no motivation to look to Jung with respect to teachings concerning the content of silicone oil with respect to instrument panel surface material having a strong oil feeling, good surface tough of the microfibers and the surface tough of the instrument panel being deteriorated based on a stain-resistant disclosure” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, in light of Applicant’s amendment of claim 1 and the addition of claims 15 – 18, the rejection has been altered to cite a different embodiment of the stain resistant coating taught by Jung et al., such that the total amount of liquid silicone (“silicone oil”) is 0.58% by mass, which is within Applicant’s claimed range of claim 1. 
Additionally, with regard to claims 15 – 18, one of ordinary skill in art would recognize what is considered a “good surface touch” between a surface material containing 0.1% by mass silicone oil and a surface material containing 0.58% by mass silicone oil is a subjective preference. 0.1% by mass silicone oil and 0.58% mass silicone oil is sufficiently close that one of ordinary skill in the art would expect the two surfaces to have the same discernable oily feeling upon touching.
Second, a claimed concentration range does not become patentable simply because Applicant found a different reason for the claimed content of a particular component than taught by the prior art. A cited prior art reference does not need to recognize the same problem as identified by Applicant for a claim limitation to be obvious. The fact that applicant has recognized another advantage (non-oily feeling) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Additionally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781